DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    AIR AMERICA FLIGHT SERVICES, INC., a Florida corporation,
                         Appellant,

                                    v.

    MARCI WILHELM, individually, STEVE ROSE, individually, and
                     LINDA BAGLEY CASWELL,
          in her capacity as Personal Representative of the
             ESTATE OF JOHN CHRISTIAN CASWELL,
                   deceased, a resident of Florida,
              ACCOUNT MANAGEMENT GROUP, INC.,
      f/k/a Clearwater Aviation, Inc., a Florida corporation, and
   DOUGLAS PATON, in his capacity as Personal Representative of the
     ESTATE OF STEPHEN FOX, deceased, a resident of Florida,
                             Appellees.

                    Nos. 4D20-1016 and 4D20-1391

                              [April 1, 2021]

    Consolidated appeal of non final order from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502019CA001800AF.

  Michael R. D’Lugo, Dennis M. O’Hara and Christopher J. Jahr of
Wicker, Smith, O’Hara, McCoy & Ford, P.A., Orlando, for appellant.

  Stephen F. Rosenthal of Podhurst Orseck, P.A., Miami, for appellee
Marci Wilhelm.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.